

Exhibit 10.1
 
Hong Kong Winalite Group, Inc.
 
Room 1204-1206, Wai Fung Plaza, 664 Nathan Road, Mongkok, Kowloon, Hong Kong
 
December 22, 2011
 
Dear Mr. Jiahong Xu “Jason”,
 
We have the pleasure to offer you the position of Chief Financial Officer with
Hong Kong Winalite Group, Inc. (“the Company”) commencing on December 22, 2011.
 
This letter will serve as your letter of employment with the following terms and
conditions:
 
 
1.
Compensation

You shall receive an annual base salary, payable in monthly or more frequent
installments, in an amount which shall initially be $72,000 per annum (i.e.
$6,000 per month) payable by 5th of the following month, subject to such
increases as may from time to time be determined by the Board of Directors of
the Company.
 
 
2.
Bonus and Stock Option Plan

In this position, you are eligible to participate in the Company’s bonus program
per Company’s Policy as appropriate to your position level.
 
You are also eligible to participate in Stock Option Plan per Company’s Policy
as appropriate to your position level.
 
Details of the Plan will be provided to you later.
 
 
3.
Vacation

You will be entitled to the vacation of 10 days per year. Your vacation days
will be adjusted according to your years of service, the details of the vacation
entitlement will be stated in the Employment Handbook.
 
 
4.
Health Benefits and Insurance Coverage

During the Term of this Agreement, the Company agrees to provide you with
comprehensive health and medical insurance benefits.
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.
Resignation/Termination of Employment

The employment could be terminated by either party by one month written notice
or payment in lieu.
 
The Company may at any time terminate this Agreement without notice or payment
in lieu if you:
 
 
·
Willfully disobey an lawful and reasonable order of the Company;

 
·
Act in serious, willful or persistent breach of your responsibilities or
Company’s policies;

 
·
Are guilty of fraud, dishonesty or any criminal act or act made a false
statement in your application for employment;

 
·
Become bankrupt or makes any arrangement or composition with your creditors or
becomes of unsound mind or permanently incapacitated from performing your
duties;

 
Has other employment that has not been disclosed to the Company in circumstances
that are detrimental to the interests of the Company.
 
 
6.
Confidentiality

Your attention is drawn to the confidential nature of the Company’s business and
at all times you are required to maintain such confidentially. During this
Agreement or at any time thereafter without the consent in writing of the
Company being first obtained, you shall not use for your own account or divulge
to any person, firm or company any information concerning the business,
products, know-how, technology, accounts, finances, clients or customers of the
Company or any of the secrets, dealings, transactions or affairs of the Company
and upon termination of this Agreement, you shall surrender to the Company all
original and copy documents, files, letters, computer files, samples or other
items relation to any matter aforesaid.
 
 
7.
Exclusion From Other Business

You must not during your employment with the Company directly or indirectly
engage or concern in the conduct of any business other than the Company’s
business unless an advanced written consent by the Company.
 
 
8.
Conflict of Interest

Whilst under the Company’s employment, you may not associate in the business
with Winalite distributors nor hold a distributorship with Winalite. You may not
be associated as an advisor for other Multi-Level Marketing Companies. Should
you already hold a distributorship with other Multi-Level Marketing Companies,
you must disclose this interest to the Company. A conflict of interest, which is
deliberate or pursued knowingly, is regarded as serious misconduct and may
result in summary dismissal.
 
 
2

--------------------------------------------------------------------------------

 
 
 
9.
Rules and Regulations

In addition to the terms and conditions in this letter, you shall observe and
abide by all other existing rules and regulations of the Company, including any
addition and revision as laid down by the Company from time to time.
 

 
10.
Modification of Terms

Any terms of the Agreement may be modified by the mutual agreement of the
parties and / or by any change in the standard Company’s Rules and Regulations
applicable to you during your employment with the Company.
 

 
11.
Application Law

The contract of employment shall be subject to the law of Hong Kong or
California, USA. Any dispute concerning the contract shall be submitted to the
competent Hong Kong court or Superior Court of California to the exclusion of
all other jurisdictions.
 
Please sign the original copies of this letter and return one copy to the
Company indication your acceptance of this offer.
 
Yours sincerely,
 
Hong Kong Winalite Group, Inc.
     
/s/ Jingjun Hu
 
Representative:  Jingjun Hu
     
Date:  December 22, 2011
     
Agreed and accepted by:
     
/s/ Jiahong Xu
 
Jiahong Xu
     
Date:  December 22, 2011
 

 
 
3

--------------------------------------------------------------------------------

 
 